Case: 17-11358      Document: 00514641249         Page: 1    Date Filed: 09/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-11358
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 13, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERTO CARLOS PUEBLA SAAVEDRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-357-3


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Roberto Carlos Puebla Saavedra
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Puebla Saavedra has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein.    Counsel has not clearly certified, pursuant to United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11358   Document: 00514641249     Page: 2   Date Filed: 09/13/2018


                                No. 17-11358

Acquaye, 452 F.3d 380, 382 (5th Cir. 2006), whether the Government intends
to enforce the appeal waiver. Counsel’s statement that he “has no indication
that the Government will fail to invoke [the] appellate waiver” does not
adequately show enforceability of the waiver. See id. at 382. Even so, we
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for review as to Puebla Saavedra’s conviction or sentence, and we
therefore pretermit the non-jurisdictional waiver issue. See United States v.
Story, 439 F.3d 226, 230-31 (5th Cir. 2006). Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2